ZIP 78701
                                                         02 W
                                                         0001401623JUN 03. 2016



6/1/2016
RODRIGUEZ, JASON WAYNE , Tr. Ct. No. W 416-82719-2014-HCWR-84.902-01
On this day the Application for writ of habeas corpus has been dismissed without
written order; (Ex Parte Ybarra, 149 S W 3D 147 (Tex. Crim. App. 2004)); Ex Parte
Florence, 319 S.W.3d 695 (Tex Crim App 2010)
                                                              Abel Acosta, Clerk

                           JASON WAYNE RODRIGUEZ
rv'V**        / 7hoJlcf DARRINGTON UNIT -- TDC
                                           TC #          2007855
^T?/*> 1^^<1            atf59 DARRINGTON ROAD
^ aWS(H '\pT^V RQSHARON, TX 77583

                                                                   MW-^ /t/<